GAROUTTE, J.
This is an action of ejectment, and for a defense the city avers a dedication of the realty as a public street. The case has once been before the court (Smith v. City of San Luis Obispo, 95 Cal. 463, 30 Pac. 591), and a new trial ordered. At the previous trial in the lower court, judgment went for the plaintiff, but it was reversed upon appeal, for the reason that the conclusions of law were not supported by the findings of fact; this court holding that the findings were such as to indicate a dedication of the land as a public street, and that consequently judgment should have gone for defendant. Upon the second trial, the court made the same findings of fact, and in accordance with the previous decision of this court, as a conclusion of law, held that defendant was entitled to judgment. This appeal is prosecuted from the judgment and order denying the motion for a new trial, and the evidence is before us for review.
The conclusion of the court, based upon its findings that the land was dedicated to public use, will not now be reviewed, for the law of the case to that effect was established by the decision of the court upon the previous appeal.
The only remaining contention upon the part of appellant is that the evidence fails to support the findings of fact. We think the specifications of the insufficiency of the evidence wholly lacking in material respects, but, aside from this objection, we deem the evidence entirely sufficient to form a basis for the findings made. Appellant has failed to indicate in his brief any particular finding that is unsupported, and, upon a perusal of the evidence, we also have failed to discover a lack of support therein. The findings are very full, covering the probative facts of the case; there is evidence to support each one of them; and, the law of the case being established to the *346effect that such findings warrant the judgment, it is ordered that the judgment and order be affirmed.
We concur: Paterson, J.; Harrison, J.